


Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

CIT Group Inc.,
the Guarantors party hereto

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated
as
Dealer Manager

Dated as of June 15, 2011

--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of June [15], 2011, by and among CIT Group Inc., a Delaware corporation
(the “Company”), the guarantors party hereto (collectively, the “Guarantors”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as dealer manager (the
“Dealer Manager”) for the benefit of the holders of the Notes, each of whom has
agreed to exchange (the “Exchange”) their outstanding 7.0% Series A
Second-Priority Secured Notes due 2015, 7.0% Series A Second-Priority Secured
Notes due 2016 and 7.0% Series A Second-Priority Secured Notes due 2017 of the
Company for the Company’s 7.0% Series C Second-Priority Secured Notes due 2015,
7.0% Series C Second-Priority Secured Notes due 2016 and 7.0% Series C
Second-Priority Secured Notes due 2017 (collectively, the “Notes”),
respectively. The Notes are fully and unconditionally guaranteed by the
Guarantors (the “Guarantees”) pursuant to the terms set forth in the Indenture.
The Notes and the Guarantees attached thereto are herein collectively referred
to as the “Securities.”

     This Agreement is made pursuant to the dealer manager and solicitation
agent agreement, dated May 16, 2011 (the “Dealer Manager Agreement”), by and
among the Company, the Guarantors and the Dealer Manager. In connection with the
Exchange and the issuance of the Notes, the Company is executing this Agreement
for the benefit of the holders from time to time of Transfer Restricted
Securities (as defined below). The execution and delivery of this Agreement is a
condition set forth in Section 6(h) of the Dealer Manager Agreement.

     The parties hereby agree as follows:

     SECTION 1. Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:

     Additional Interest: As defined in Section 5 hereof.

     Advice: As defined in Section 6(c) hereof.

     Agreement: As defined in the preamble hereof.

     Broker-Dealer: Any broker or dealer registered under the Exchange Act.

     Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated by law to be closed.

     Closing Date: The date of this Agreement.

     Commission: The United States Securities and Exchange Commission.

     Company: As defined in the preamble hereof.

     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the

--------------------------------------------------------------------------------




Exchange Offer open for a period not less than the minimum period required
pursuant to Section 3(b) hereof, and (iii) the delivery by the Company to the
Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Transfer Restricted
Securities that were tendered by Holders thereof that are not prohibited by any
law or policy of the Commission from participating in such offer pursuant to the
Exchange Offer.

     Dealer Manager: As defined in the preamble hereto.

     Dealer Manager Agreement: As defined in the preamble hereto.

     Exchange: As defined in the preamble hereto.

     Exchange Act: The Securities Exchange Act of 1934, as amended.

     Exchange Date: As defined in Section 3(a) hereto.

     Exchange Offer: The registration by the Company under the Securities Act of
the Exchange Securities pursuant to a Registration Statement pursuant to which
the Company offers the Holders of all outstanding Transfer Restricted Securities
the opportunity to exchange all such outstanding Transfer Restricted Securities
held by such Holders for Exchange Securities in an aggregate principal amount
equal to the aggregate principal amount of the Transfer Restricted Securities
tendered in such exchange offer by such Holders.

     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.

     Exchange Securities: The 7.00% Series C Second Priority Secured Notes due
2015, the 7.00% Series C Second Priority Secured Notes due 2016 and the 7.00%
Series C Second Priority Secured Notes due 2017, of the same series under the
Indenture as the Notes and the Guarantees attached thereto (except that the
transfer restrictions shall be modified or eliminated, as appropriate), to be
issued to Holders in exchange for their Transfer Restricted Securities.

     FINRA: Financial Industry Regulatory Authority, Inc.

     Freely Tradable: Means, with respect to a Security, a Security that at any
time of determination (i) may be sold to the public in accordance with Rule 144
under the Securities Act (“Rule 144”) by a person that is not an “affiliate” (as
defined in Rule 144 under the Securities Act) of the Company where no conditions
of Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination), (ii) does not bear any restrictive
legends relating to the Securities Act and (iii) bears an unrestricted CUSIP
number.

     Holders: As defined in Section 2(b) hereof.

     Indemnified Holder: As defined in Section 8(a) hereof.

     Indenture: The Indenture, dated as of March 30, 2011, by and among the
Company, the Guarantors and the Trustee, as supplemented by the Supplemental
Indenture, pursuant to which the Securities are to be issued.

-2-

--------------------------------------------------------------------------------




     Interest Payment Date: As defined in the Indenture and the Securities.

     Majority Holders: With respect to any date, Holders of a majority of the
principal amount of Securities registered under a Registration Statement.

     Notes: As defined in the preamble hereto.

     Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

     Prospectus: The prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

     Registration Default: As defined in Section 5 hereof.

     Registration Statement: Any registration statement of the Company relating
to (a) an offering of Exchange Securities pursuant to an Exchange Offer or (b)
the registration for resale of Transfer Restricted Securities pursuant to the
Shelf Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

     Securities: As defined in the preamble hereto.

     Securities Act: The Securities Act of 1933, as amended.

     Shelf Filing Deadline: As defined in Section 4(a) hereof.

     Shelf Registration Statement: As defined in Section 4(a) hereof.

     Supplemental Indenture: The Supplemental Indenture, dated as of the Closing
Date, by and among the Company, the Guarantors and the Trustee.

     Transfer Restricted Securities: The Securities; provided that the
Securities shall cease to be Transfer Restricted Securities on the earliest to
occur of (i) the date on which a Registration Statement with respect to such
Securities has become effective under the Securities Act and such Securities
have been exchanged or disposed of pursuant to such Registration Statement, (ii)
the date on which such Securities cease to be outstanding or (iii) the date on
which such Securities are Freely Tradable.

     Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

     Trustee: Deutsche Bank Trust Company Americas.

     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

-3-

--------------------------------------------------------------------------------




     SECTION 2. Securities Subject to this Agreement.

     (a) Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.

     (b) Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.

     SECTION 3. Registered Exchange Offer.

     (a) Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (in the reasonable advice of counsel to the Company), or
there are no Transfer Restricted Securities outstanding, each of the Company and
the Guarantors shall (i) cause to be filed with the Commission, a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer, (ii) use its commercially reasonable efforts to cause such
Registration Statement to become effective, (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Securities to be made under the state securities or blue sky laws of
such jurisdictions as are reasonably necessary to permit Consummation of the
Exchange Offer; provided, however, that none of the Company or the Guarantors
shall be required to register or qualify as a foreign corporation where it is
not then so qualified or to take any action that would subject it to the service
of process in suits or to taxation in any jurisdiction where it is not then so
subject, and (iv) use its commercially reasonable efforts to Consummate the
Exchange Offer not later than 366 days following the Closing Date (or if such
366th day is not a Business Day, the next succeeding Business Day) (the
“Exchange Date”); provided, however, that the Company shall not be required to
Consummate such Exchange Offer if all of the Securities are Freely Tradable on
or before the Exchange Date. The Exchange Offer, if required pursuant to this
Section 3(a), shall be on the appropriate form permitting registration of the
Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Transfer Restricted Securities held by
Broker-Dealers as contemplated by Section 3(c) hereof.

     (b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use their commercially reasonable efforts to cause the Exchange
Offer Registration Statement to be effective continuously and shall keep the
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate the Exchange
Offer; provided, however, that in no event shall such period be less than 20
Business Days after the date notice of the Exchange Offer is mailed to the
Holders. The Company shall cause the Exchange Offer to comply in all material
respects with all applicable federal and state securities laws. No securities
other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement.

     (c) The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for its own account as a result of market-making activities or
other trading activities (other than Transfer Restricted Securities acquired
directly from the Company), may exchange such Transfer Restricted Securities
pursuant to the Exchange Offer; however, such Broker-Dealer may be deemed to be
an “underwriter” within the meaning of the Securities Act and

-4-

--------------------------------------------------------------------------------




must, therefore, deliver a prospectus meeting the requirements of the Securities
Act in connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

     Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 6(c) hereof to the extent reasonably necessary to provide reasonable
assurance that it is available for resales of Transfer Restricted Securities
acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to provide reasonable assurance that
it conforms in all material respects with the requirements of this Agreement,
the Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period ending on the earlier of (i) 180 days
from the date on which the Exchange Offer Registration Statement is declared
effective and (ii) the date on which a Broker-Dealer is no longer required to
deliver a prospectus in connection with market-making or other trading
activities.

     The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

     Notwithstanding anything in this Section 3 to the contrary, the
requirements to file and the requirements to Consummate the Exchange Offer shall
terminate at such time as all the Securities are Freely Tradable.

     SECTION 4. Shelf Registration.

     (a) Shelf Registration. If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer as
contemplated by Section 3 solely because the Exchange Offer is not permitted by
applicable law or Commission policy (as determined by the Company upon the
reasonable advice of its outside counsel), (ii) for any reason the Exchange
Offer is not Consummated by the Exchange Date and the Securities are not all
Freely Tradable prior to such time, or (iii) prior to the Exchange Date: (A) the
Dealer Manager requests from the Company with respect to Transfer Restricted
Securities in an aggregate principal amount of at least $5,000,000 not eligible
to be exchanged for Exchange Securities in the Exchange Offer, (B) with respect
to any Holder of Transfer Restricted Securities in an aggregate principal amount
of at least $5,000,000 such Holder notifies the Company that (x) such Holder is
prohibited by applicable law or Commission policy from participating in the
Exchange Offer, (y) such Holder may not resell the Exchange Securities acquired
by it in the Exchange Offer to the public without delivering a prospectus and
that the Prospectus contained in the Exchange Offer Registration Statement is
not appropriate or available for such resales by such Holder, or (z) such Holder
is a Broker-Dealer and holds Transfer Restricted Securities acquired directly
from the Company or one of its affiliates, the Company and the Guarantors shall:

-5-

--------------------------------------------------------------------------------




>      (x) as promptly as reasonably practicable cause to be filed a shelf
> registration statement pursuant to Rule 415 under the Securities Act, which
> may be an amendment to the Exchange Offer Registration Statement (in either
> event, the “Shelf Registration Statement”) on or prior to the 30th day after
> the date such obligation arises but no earlier than the 366th day after the
> Closing Date (or if such 366th day is not a Business Day, the next succeeding
> Business Day) (such date being the “Shelf Filing Deadline”), which Shelf
> Registration Statement shall provide for resales of all Transfer Restricted
> Securities the Holders of which shall have provided the information required
> pursuant to Section 4(b) hereof; and
> 
>      (y) use their commercially reasonable efforts to cause such Shelf
> Registration Statement to be declared effective by the Commission on or before
> the 30th day after the Shelf Filing Deadline (or if such 30th day is not a
> Business Day, the next succeeding Business Day); provided, however, that no
> Holder shall be entitled to have the Transfer Restricted Securities held by it
> covered by such Shelf Registration Statement unless such Holder agrees in
> writing to be bound by all of the provisions of this Agreement applicable to
> such Holder.

     Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
6(a) and (b) hereof to the extent necessary to permit the prospectus included
therein to be lawfully delivered by the Holders of Transfer Restricted
Securities entitled to the benefit of this Section 4(a), and to provide
reasonable assurance that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, until the earlier
of (i) the second anniversary of the Closing Date and (ii) when all the Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement or are Freely Tradable.
Notwithstanding anything to the contrary, the requirements to file a Shelf
Registration Statement and to have such Shelf Registration Statement become
effective and remain effective shall terminate at such time as all of the
Securities are Freely Tradable.

     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

     SECTION 5. Additional Interest.

     (a) If any of the Securities are not Freely Tradable Securities by the
Exchange Date and either (i) the Exchange Offer has not been Consummated, unless
the Exchange Offer shall not be permissible under applicable law or Commission
policy (in the reasonable advice of counsel to the Company), (ii) any Shelf
Registration Statement, if required hereby, has not been declared effective by
the Commission or (iii) any Registration Statement required by this Agreement
has been declared effective but ceases to be effective at any time at which it
is required to be effective under this Agreement (each such event referred to in
clauses (i) through (iii), a “Registration Default”), the Company hereby agrees
that

-6-

--------------------------------------------------------------------------------




the interest rate borne by the Transfer Restricted Securities shall be increased
by 0.25% per annum during the 90-day period immediately following the occurrence
of any Registration Default and shall increase by 0.25% per annum at the end of
each subsequent 90-day period (such increase, “Additional Interest”), but in no
event shall such increase exceed 1.00% per annum. At the earlier of (i) the cure
of all Registration Defaults relating to the particular Transfer Restricted
Securities or (ii) the particular Transfer Restricted Securities having become
Freely Tradable, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by the relevant Transfer Restricted Securities shall again be increased pursuant
to, and in the manner provided by, the foregoing provisions.

     All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Transfer Restricted
Security at the time such security ceases to be a Transfer Restricted Security
shall survive until such time as all such obligations with respect to such
security shall have been satisfied in full.

     (b) A Registration Default shall be deemed not to have occurred and be
continuing in relation to a Shelf Registration Statement or the related
prospectus if (i) the event that would have otherwise been a Registration
Default pursuant to clause (a) of this Section 5 has occurred solely as a result
of (x) the filing of a post-effective amendment to such Shelf Registration
Statement to incorporate annual audited financial information with respect to
the Company where such post-effective amendment is not yet effective and needs
to be declared effective to permit Holders to use the related prospectus or (y)
other material events, with respect to the Company that would need to be
described in such Shelf Registration Statement or the related prospectus and
(ii) in the case of clause (y), the Company is proceeding promptly and in good
faith to amend or supplement such Shelf Registration Statement and related
prospectus to describe such events; provided, however, that in any of the cases
above, if such event occurs for a period of 90 days, whether or not consecutive,
Additional Interest shall be payable in accordance with the above paragraph from
the day such event occurred until such Registration Default is cured.

     (c) Notwithstanding the foregoing, any Registration Default specified in
clauses (i) or (ii) of the preceding section (a) that relates to the Exchange
Offer Registration Statement or the Exchange Offer shall be deemed cured at such
time as the Shelf Registration Statement is declared effective by the
Commission.

     (d) Any amounts of Additional Interest due pursuant to Section 5(a) will be
payable in cash on the regular interest payment dates with respect to the
Securities. The amount of Additional Interest will be determined by multiplying
the applicable additional interest rate by the then outstanding principal amount
of the Securities and further multiplied by a fraction, the numerator of which
is the number of days such additional interest rate was applicable during such
period (determined on the basis of a 360 day year comprised of twelve 30 day
months), and the denominator of which is 360.

     Additional Interest pursuant to this Section 5 constitutes liquidated
damages with respect to Registration Defaults and shall be the exclusive
monetary remedy available to the Holders with respect to any Registration
Default.

-7-

--------------------------------------------------------------------------------




     SECTION 6. Registration Procedures.

     (a) Exchange Offer Registration Statement. (i) In connection with the
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply in all material respects with all of the provisions of
Section 6(c) hereof, shall use their commercially reasonable efforts to effect
such exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof.

          (i) As a condition to its participation in the Exchange Offer pursuant
to the terms of this Agreement, each Holder of Transfer Restricted Securities
shall furnish, upon the request of the Company, prior to the Consummation
thereof, a written representation to the Company (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an affiliate of the Company, (B) it is not
engaged in, and does not intend to engage in, and has no arrangement or
understanding with any Person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer and (C) it is acquiring the
Exchange Securities in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and a grees that any Broker-Dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters, and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Transfer
Restricted Securities acquired by such Holder directly from the Company.

     (b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply in all material respects with all the provisions of
Section 6(c) hereof and shall use its commercially reasonable efforts to effect
such registration to permit the sale of the Transfer Restricted Securities being
sold in accordance with the intended method or methods of distribution thereof,
and pursuant thereto each of the Company and the Guarantors will as soon as
reasonably practicable prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof.

     (c) General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Transfer
Restricted Securities by Broker-Dealers), each of the Company and the
Guarantors, for the applicable period set forth in Section 3 or 4 hereof, as
applicable, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold or
are Freely Tradable, shall:

-8-

--------------------------------------------------------------------------------




     (i) use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable); upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of a material fact or omission to state a material fact (it
being understood that the Company shall not be responsible for written
information furnished to the Company by or on behalf of Holders expressly for
the use therein) or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall as soon as reasonably practicable file an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as reasonably practicable thereafter;

     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
reasonably necessary to keep the Registration Statement effective; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply in all material respects with the applicable provisions of Rules 424 and
430A under the Securities Act in a timely manner; and comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

     (iii) advise the underwriter(s), if any, and selling Holders promptly and,
if requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or upon
becoming aware thereof, the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein, in light of the circumstances in which they were
made, not misleading (it being understood that the Company and the Guarantors
shall so advise with respect to any written information furnished to the Company
by or on behalf of Holders expressly for the use therein only upon becoming
aware thereof). If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of

-9-

--------------------------------------------------------------------------------




the Company and the Guarantors shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

     (iv) furnish without charge to the Dealer Manager, each selling Holder
named in any Registration Statement, and each of the underwriter(s), if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which the Dealer Manager or the underwriter(s), if any, shall reasonably
object in writing within five Business Days after the receipt thereof (such
objection to be deemed timely made upon confirmation of telecopy transmission
within such period); provided, however, that this paragraph shall not apply to
the Company’s annual report on Form 10-K, its quarterly reports on Form 10-Q,
its current reports on Form 8-K or any other documents filed pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act (the “Exchange Act
Documents”); and further provided that the Company shall promptly notify Holders
of the filing of any Exchange Act Documents and provide copies of such Exchange
Act Documents except such Exchange Act Documents or other filings related to the
offering, registration or listing of, or other acts, events, circumstances or
activities in respect of, other securities and not to Transfer Restricted
Securities. The objection of the Dealer Manager or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains an untrue statement
of a material fact or omission to state a material fact, it being understood
that the Company shall not be responsible for written information furnished to
the Company by or on behalf of Holders expressly for the use therein;

     (v) make available at reasonable times for inspection by the Dealer
Manager, the managing underwriter(s), if any, participating in any disposition
pursuant to such Registration Statement and any attorney or accountant retained
by the Dealer Manager or any of the under-writer(s), all financial and other
records, pertinent corporate documents and properties of each of the Company and
the Guarantors and cause the Company’s and the Guarantors’ officers, directors
and employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent requested by the managing underwriter(s), if any;
provided that the Dealer Manager, such underwriters and such other persons, as
the case may be, if requested by the Company, shall agree to keep such
information confidential pursuant to the terms of a confidentiality agreement
reasonably acceptable to the Company;

     (vi) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the pur-

-10-

--------------------------------------------------------------------------------




chase price being paid therefor and any other terms of the offering of the
Transfer Restricted Securities to be sold in such offering; and make all
required filings with the Commission or such other required filings as may be
reasonably requested by the selling Holders or the underwriter(s) of such
Prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company is notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment;

     (vii) deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantors hereby consents
to the use of the Prospectus and any amendment or supplement thereto by each of
the selling Holders and each of the underwriter(s), if any, in connection with
the offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

     (viii) enter into such usual and customary agreements (including an
underwriting agreement), and make such usual and customary representations and
warranties, and take all such other actions in connection therewith in order to
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by the Dealer Manager or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

>      (A) furnish to the Dealer Manager, each selling Holder and each
> underwriter, if any, in such substance and scope as they may reasonably
> request and as are usually and customarily made by issuers to underwriters in
> primary underwritten offerings, upon the date of the Consummation of the
> Exchange Offer or, if applicable, the effectiveness of the Shelf Registration
> Statement:
> 
> >      (1) a certificate, dated the date of Consummation of the Exchange Offer
> > or the date of effectiveness of the Shelf Registration Statement, as the
> > case may be, signed by (y) the President or any Vice President and (z) a
> > principal financial or accounting officer of each of the Company and the
> > Guarantors, confirming, as of the date thereof, the matters set forth in
> > paragraphs (i), (ii) and (iii) of Section 6(j) of the Dealer Manager
> > Agreement and such other matters as such parties may reasonably request;
> > 
> >      (2) an opinion, dated the date of Consummation of the Exchange Offer or
> > the date of effectiveness of the Shelf Registration Statement, as the case
> > may be, of counsel for the Company and the Guarantors, covering the matters
> > set forth in Section 6(c) of the Dealer Manager Agreement; and
> > 
> >      (3) a customary comfort letter, dated the date of effectiveness of the
> > Shelf Registration Statement, from the Company’s independent accountants, in
> > the customary form and covering matters of the type customarily requested to
> > be covered in comfort letters by underwriters in connection with primary
> > underwrit-

-11-

--------------------------------------------------------------------------------




> > > ten offerings, and covering or affirming the matters set forth in the
> > > comfort letters delivered pursuant to Section 6(g) of the Dealer Manager
> > > Agreement, without material exception;
> > 
> >      (B) set forth in full or incorporate by reference in the underwriting
> > agreement, if any, the indemnification provisions and procedures of Section
> > 8 hereof with respect to all parties to be indemnified pursuant to said
> > Section; and
> > 
> >      (C) deliver such other documents and certificates as may be reasonably
> > requested by such parties to evidence compliance with Section 6(c)(viii)(A)
> > hereof and with any customary conditions contained in the underwriting
> > agreement or other agreement entered into by the Company or any of the
> > Guarantors pursuant to this Section 6(c)(viii), if any.
> 
>      (ix) prior to any public offering of Transfer Restricted Securities,
> reasonably cooperate with the selling Holders, the underwriter(s), if any, and
> their respective counsel in connection with the registration and qualification
> of the Transfer Restricted Securities under the state securities or blue sky
> laws of such jurisdictions as the selling Holders or underwriter(s), if any,
> may reasonably request and do any and all other acts or things reasonably
> necessary or advisable to enable the disposition in such jurisdictions of the
> Transfer Restricted Securities covered by the Shelf Registration Statement;
> provided, however, that none of the Company or the Guarantors shall be
> required to register or qualify as a foreign corporation where it is not then
> so qualified or to take any action that would subject it to the service of
> process in suits or to taxation in any jurisdiction where it is not then so
> subject;
> 
>      (x) shall issue, upon the request of any Holder of Transfer Restricted
> Securities covered by the Shelf Registration Statement, Exchange Securities
> having an aggregate principal amount equal to the aggregate principal amount
> of Transfer Restricted Securities surrendered to the Company by such Holder in
> exchange therefor or being sold by such Holder; such Exchange Securities to be
> registered in the name of such Holder or in the name of the purchaser(s) of
> such Securities, as the case may be; in return, the Transfer Restricted
> Securities held by such Holder shall be surrendered to the Company for
> cancellation;
> 
>      (xi) reasonably cooperate with the selling Holders and the
> underwriter(s), if any, to facilitate the timely preparation and delivery of
> certificates representing Transfer Restricted Securities to be sold and not
> bearing any restrictive legends; and enable such Transfer Restricted
> Securities to be in such denominations and registered in such names as the
> Holders or the under-writer(s), if any, may reasonably request at least two
> Business Days prior to any sale of Transfer Restricted Securities made by such
> Holders or underwriter(s);
> 
>      (xii) use its commercially reasonable efforts to cause the Transfer
> Restricted Securities covered by the Registration Statement to be registered
> with or approved by such other governmental agencies or authorities as may be
> reasonably necessary to enable the seller or sellers thereof or the
> underwriter(s), if any, to consummate the disposition of such Transfer
> Restricted Securities, subject to the proviso contained in Section 6(c)(ix)
> hereof;
> 
>      (xiii) if any fact or event contemplated by Section 6(c)(iii)(D) hereof
> shall exist or have occurred, prepare a supplement or post-effective amendment
> to the Registration Statement or re-

-12-

--------------------------------------------------------------------------------




> lated Prospectus or any document incorporated therein by reference or file any
> other required document so that, as thereafter delivered to the purchasers of
> Transfer Restricted Securities, the Prospectus will not contain an untrue
> statement of a material fact or omit to state any material fact necessary in
> order to make the statements therein, in light of the circumstances in which
> they were made, not misleading;
> 
>      (xiv) provide a CUSIP number for all Securities not later than the
> effective date of the Registration Statement covering such Securities and
> provide the Trustee under the Indenture with printed certificates for such
> Securities which are in a form eligible for deposit with the Depository Trust
> Company and take all other action reasonably necessary to ensure that all such
> Securities are eligible for deposit with the Depository Trust Company;
> 
>      (xv) reasonably cooperate and assist in any filings required to be made
> with FINRA and in the performance of any due diligence investigation by any
> underwriter (including any “qualified independent underwriter”) that is
> required to be retained in accordance with the rules and regulations of FINRA,
> provided that any such underwriters if requested by the Company shall agree to
> keep any information obtained in the course of such due diligence
> investigation confidential pursuant to the terms of a confidentiality
> agreement reasonably acceptable to the Company;
> 
>      (xvi) otherwise use its commercially reasonable efforts to comply in all
> material respects with all applicable rules and regulations of the Commission,
> and make generally available to its security holders, as soon as practicable,
> a consolidated earnings statement meeting the requirements of Rule 158 under
> the Securities Act (which need not be audited) for the twelve month period (A)
> commencing at the end of any fiscal quarter in which Transfer Restricted
> Securities are sold to underwriters in a firm commitment or best efforts
> Underwritten Offering or (B) if not sold to underwriters in such an offering,
> beginning with the first month of the Company’s first fiscal quarter
> commencing after the effective date of the Registration Statement;
> 
>      (xvii) cause the Indenture to be qualified under the Trust Indenture Act
> not later than the effective date of the first Registration Statement required
> by this Agreement, and, in connection therewith, reasonably cooperate with the
> Trustee and the Holders of Securities to effect such changes to the Indenture
> as may be required for such Indenture to be so qualified in accordance with
> the terms of the Trust Indenture Act; and to execute and use its commercially
> reasonable efforts to cause the Trustee to execute, all documents that may be
> reasonably required to effect such changes and all other forms and documents
> required to be filed with the Commission to enable such Indenture to be so
> qualified in a timely manner;
> 
>      (xviii) use its commercially reasonable efforts to cause all Securities
> covered by the Registration Statement to be listed on each securities exchange
> or automated quotation system on which similar securities issued by the
> Company are then listed if requested by the Holders of a majority in aggregate
> principal amount of Securities or the managing underwriter(s), if any; and
> 
>      (xix) provide promptly to each Holder upon request each document filed
> with the Commission pursuant to the requirements of Section 13 and Section 15
> of the Exchange Act.

     Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Company of the existence of any fact of the
kind described in Section 6(c)(iii)(C) and

-13-

--------------------------------------------------------------------------------




6(c)(iii)(D) hereof, such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xiii) hereof, or until it is advised in
writing (the “Advice”) by the Company that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus. If so directed by the Company,
each Holder will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Transfer Restricted Securities that was current at the
time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(C) or 6(c)(iii)(D) hereof to
and including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xiii) hereof or shall have received the
Advice; provided, however, that any extension of such time periods under this
section shall not extend the timing or amount of the Company’s Additional
Interest payment obligations under Section 5 hereof.

     Each Holder will furnish to the Company such information regarding such
Holder and the distribution of such Transfer Restricted Securities as the
Company may from time to time reasonably request in writing, but only to the
extent such information is required to comply with the Securities Act or any
relevant state securities or Blue Sky law or obligation. Each Holder of Transfer
Restricted Securities as to which any registration is being effected agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
happening of any event, in either case as a result of which any Prospectus
relating to such registration contains an untrue statement of a material fact
regarding such Holder or the distribution of such Transfer Restricted Securities
or omits to state any material fact regarding such Holder or the distribution of
such Transfer Restricted Securities required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, and to furnish to the Company promptly any additional
information required to correct and update any previously furnished information
or required such that such Prospectus shall not contain, with respect to such
Holder or the distribution of such Transfer Restricted Securities, an untrue
statement or a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

     SECTION 7. Registration Expenses.

     (a) All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by the Dealer Manager or
Holder with FINRA); (ii) all fees and expenses of compliance with federal
securities and (to the extent contemplated hereunder) state securities or blue
sky laws; (iii) all expenses of printing (including printing certificates for
the Exchange Securities to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company, the Guarantors and, subject to Section
7(b) hereof, the Holders of Transfer Restricted Securities; (v) all application
and filing fees in connection with listing the Exchange Securities on a
securities exchange or automated quotation system pursuant to the requirements
thereof; and (vi) all fees and disbursements of

-14-

--------------------------------------------------------------------------------




independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

     Each of the Company and the Guarantors will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Dealer Manager and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cahill Gordon & Reindel LLP or such other counsel
as may be chosen by the Majority Holders with the prior written approval of the
Company.

     SECTION 8. Indemnification.

     (a) Each of the Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, to which each Indemnified Holder may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or at common law or otherwise directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made (in the case of
the Prospectus), not misleading; provided, however, that the Company or the
Guarantors will not be liable in any such case insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement of material
fact or omission or alleged omission to state a material fact that is made in
reliance upon and in conformity with information relating to any of the Holders
furnished in writing to the Company by any of the Holders expressly for use
therein; provided, further that, with respect to any untrue statement or
omission of material fact made in any Registration Statement, the indemnity
agreement contained in this Section 8(a) shall not inure to the benefit of any
Holder from whom the person asserting any such losses, claims, damages,
liabilities or expenses purchased Securities or Exchange Securities concerned,
or any person who may be a related Indemnified Holder, if a copy of the
Prospectus (as then amended or supplements thereto) was not sent or given by or
on behalf of such Holder to such person, if required by law so to have been
delivered, at or prior to the written

-15-

--------------------------------------------------------------------------------




confirmation of the sale of the Securities or the Exchange Securities to such
person, and if the Prospectus (as so amended or supplemented) would have cured
the defect giving rise to such losses, claims, damages, liabilities or expenses.
This indemnity agreement shall be in addition to any liability which the Company
or any of the Guarantors may otherwise have.

     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement, except to the extent that any thereof has been
materially prejudiced by such failure. Such Indemnified Holder shall have the
right to employ its own counsel in any such action and the fees and expenses of
such counsel shall be paid, as incurred, by the Company and the Guarantors. In
case any such action is brought against any Indemnified Holder and such
Indemnified Holder seeks or intends to seek indemnity from the Company or the
Guarantors, the Company or the Guarantors will be entitled to participate in
and, to the extent that they shall elect, to assume the defense thereof with
counsel reasonably satisfactory to such Indemnified Holder; provided, however,
if the defendants in any such action include both such Indemnified Holder and
the Company or the Guarantors and such Indemnified Holder shall have reasonably
concluded (based upon the advice of counsel) that a conflict may arise between
the positions of the Company or the Guarantors and such Indemnified Holder in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other Indemnified Holders which are different from or
additional to those available to the Company or the Guarantors, such Indemnified
Holder shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Holder (at the Company’s expense). The Company and the
Guarantors shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company and the
Guarantors shall be liable for any settlement of any such action or proceeding
effected with the Company’s and the Guarantors’ prior written consent, which
consent shall not be withheld unreasonably, and each of the Company and the
Guarantors agrees to indemnify and hold harmless any Indemnified Holder from and
against any loss, claim, damage, liability or expense by reason of any
settlement of any action effected with the written consent of the Company and
the Guarantors. The Company and the Guarantors shall not, without the prior
written consent of each Indemnified Holder, settle or compromise or consent to
the entry of judgment in or otherwise seek to terminate any pending or
threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

     (b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers of the Company and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors

-16-

--------------------------------------------------------------------------------




to each of the Indemnified Holders, but only with respect to claims, damages,
liabilities, judgments, actions and expenses directly or indirectly caused by,
related to, based on, arising out of or in connection with information relating
to such Holder furnished in writing by such Holder expressly for use in any
Registration Statement. In case any action or proceeding shall be brought
against the Company, the Guarantors or their respective directors or officers or
any such controlling person in respect of which indemnity may be sought against
a Holder of Transfer Restricted Securities, such Holder shall have the rights
and duties given the Company and the Guarantors, and the Company, the
Guarantors, their respective directors and officers and such controlling person
shall have the rights and duties given to each Holder by the preceding
paragraph.

     (c) If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, from the Exchange (which shall be
deemed to be equal to the total aggregate principal amount of Notes issued in
the Exchange) and the Holders, on the other hand, from the Exchange (which shall
be deemed to be equal to the value of receiving Securities or Exchange
Securities, as applicable, registered under the Securities Act), the amount of
Additional Interest which did not become payable as a result of the filing of
the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company and the Guarantors, on the one hand, and of
the Indemnified Holder, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any of the Guarantors, on the one hand,
or the Indemnified Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 8(a) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.

     The Company, the Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Holder (and its related Indemnified Holders)
shall be required to contribute, in the aggregate, any amount in excess of the
dollar amount by which the total net profit received by such Holder from the
sale of any Securities exceeds the amount of any damages

-17-

--------------------------------------------------------------------------------




which such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission to state a material
fact. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Securities held by each of the
Holders hereunder and not joint.

     SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby agrees
with each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144A under the Securities Act.

     SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

     SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Majority Holders;
provided, however, that such investment banker(s) and managing underwriter(s)
must be reasonably satisfactory to the Company.

     SECTION 12. Suspension Period. Notwithstanding any other provision hereof,
the Company may delay the filing of a Registration Statement or suspend the use
of any Registration Statement or any prospectus, without incurring or accruing
any obligation to pay Additional Interest pursuant to Section 5 hereof or being
deemed in violation of any other provision hereof for any period (“Suspension
Period”), not to exceed an aggregate of 120 calendar days in any twelve-month
period, if the Board of Directors of the Company shall have determined in good
faith that, because of valid business reasons (not including avoidance of the
Company’s obligations hereunder), including without limitation proposed or
pending corporate developments, public filings with the SEC, restatements of
financial results and similar events, it is in the best interests of the Company
to delay such filing or suspend such use, and prior to delaying such filing or
suspending such use the Company provides the Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension. Each Holder shall keep confidential any communications received
by it from the Company regarding the suspension of the use of the Registration
Statement or the prospectus, except as required by applicable law.

     SECTION 13. Miscellaneous.

     (a) Remedies. Each of the Company and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

-18-

--------------------------------------------------------------------------------




     (b) No Inconsistent Agreements. Each of the Company and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that conflicts with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. Neither the Company
nor any of the Guarantors has previously entered into any agreement granting
registration rights with respect to the Transfer Restricted Securities to any
Person. The rights granted to the Holders hereunder do not in any way conflict
with the rights granted to the holders of the Company’s or any of the
Guarantors’ securities under any agreement in effect on the date hereof.

     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 13(c), obtained the written consent of Holders
of all outstanding Transfer Restricted Securities and (ii) in the case of all
other provisions hereof, obtained the written consent of Holders of a majority
of the outstanding principal amount of Transfer Restricted Securities (excluding
any Transfer Restricted Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of the Dealer
Manager hereunder, the Company shall obtain the written consent of the Dealer
Manager with respect to which such amendment, qualification, supplement, waiver,
consent or departure is to be effective.

     (d) Third Party Beneficiaries. Each Holder shall be an express third party
beneficiary of the obligations of the Company and the Guarantors hereunder and
shall have the right to enforce such obligations directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telecopier, or air courier
guaranteeing overnight delivery:

>      (i) if to a Holder, at the address set forth on the records of the
> Registrar under the Indenture, with a copy to the Registrar under the
> Indenture; and
> 
>      (ii) if to the Company:

  CIT Group Inc.   1 CIT Drive   Livingston, NJ 07039   Telecopier No.: (973)
740-5750   Attention: Glenn Votek, Executive Vice President & Treasurer      
with a copy to:       CIT Group Inc.   1 CIT Drive


-19-

--------------------------------------------------------------------------------




  Livingston, NJ 07039   Facsimile: (973) 740-5264   Attention: General Counsel
      and a copy to:       Sullivan & Cromwell LLP   125 Broad Street   New
York, NY 10004   Telecopier No.: (212) 558-3588   Attention: John E. Estes, Esq.

>      (iii) if to the Dealer Manager:

  Merrill Lynch, Pierce, Fenner & Smith Incorporated   The Hearst Building   214
North Tryon Street, 17th Floor   Charlotte, NC 28255   Fax: (704) 388-0830  
Attention: Debt Advisory Services       with a copy to:       Merrill Lynch,
Pierce, Fenner & Smith Incorporated   One Bryant Park   New York, NY 10036  
Fax: (212) 901-7897   Attention: Legal Department       and a copy to:    

  Cahill Gordon & Reindel LLP   80 Pine Street   New York, NY 10005   Facsimile:
(212) 378-2611   Attention: James J. Clark, Esq.     Susanna M. Suh, Esq.

     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the

-20-

--------------------------------------------------------------------------------




need for an express assignment, subsequent Holders of Transfer Restricted
Securities; provided, however, that this Agreement shall not inure to the
benefit of or be binding upon a successor or assign of a Holder unless and to
the extent such successor or assign acquired Transfer Restricted Securities from
such Holder.

     (g) Counterparts; Delivery. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.

     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

     (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

     (k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter; it being understood that no provision of the Dealer Manager Agreement is
superseded by any provision of this Agreement.

-21-

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  CIT GROUP INC.     By:   /s/ Glenn A. Votek     Name: Glenn A. Votek    
Title: Executive Vice President and     Treasurer     GUARANTORS:     C.I.T.
LEASING CORPORATION   CAPITA COLOMBIA HOLDINGS CORP.   CAPITA CORPORATION  
CAPITA INTERNATIONAL L.L.C.   CIT CAPITAL USA INC.   CIT CHINA 12, INC.   CIT
CHINA 13, INC.   CIT CHINA 3, INC.   CIT COMMUNICATIONS FINANCE CORPORATION  
CIT CREDIT FINANCE CORP.   CIT CREDIT GROUP USA INC.   CIT FINANCIAL LTD. OF
PUERTO RICO   CIT FINANCIAL USA, INC.   CIT GROUP (NJ) LLC   CIT GROUP SF
HOLDING CO., INC.   CIT HEALTHCARE LLC   CIT LENDING SERVICES CORPORATION   CIT
LENDING SERVICES CORPORATION (ILLINOIS)   CIT LOAN CORPORATION (F/K/A THE CIT  
    GROUP/CONSUMER FINANCE, INC.)   CIT MIDDLE MARKET FUNDING COMPANY, LLC   CIT
MIDDLE MARKET HOLDINGS, LLC   CIT TECHNOLOGIES CORPORATION   CIT TECHNOLOGY
FINANCING SERVICES, INC.   CMS FUNDING COMPANY LLC   EQUIPMENT ACCEPTANCE
CORPORATION   NAMEKEEPERS LLC   STUDENT LOAN XPRESS, INC.   THE CIT GROUP/BC
SECURITIES INVESTMENT, INC.   THE CIT GROUP/BUSINESS CREDIT, INC.   THE CIT
GROUP/CAPITAL FINANCE, INC.   THE CIT GROUP/CMS SECURITIES INVESTMENT, INC.  
THE CIT GROUP/COMMERCIAL SERVICES, INC.


-22-

--------------------------------------------------------------------------------




  THE CIT GROUP/COMMERCIAL SERVICES, INC. (VA.)   THE CIT GROUP/CORPORATE
AVIATION, INC.   THE CIT GROUP/EQUIPMENT FINANCING, INC.   THE CIT GROUP/EQUITY
INVESTMENTS, INC.   THE CIT GROUP/FACTORING ONE, INC.   THE CIT GROUP/FM
SECURITIES INVESTMENT, INC.   THE CIT GROUP/LSC SECURITIES INVESTMENT, INC.  
THE CIT GROUP/VENTURE CAPITAL, INC.     By: /s/ Glenn A. Votek   Name: Glenn A.
Votek   Title: Treasurer


-23-

--------------------------------------------------------------------------------




  THE CIT GROUP / CONSUMER FINANCE. INC. (NY)     By: /s/ Glenn A. Votek   Name:
Glenn A. Votek   Title: Assistant Treasurer     FRANCHISE PORTFOLIO 1, INC.    
By: /s/ Glenn A. Votek   Name: Glenn A. Votek   Title: Executive Vice President


-24-

--------------------------------------------------------------------------------




     The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first above written:

  MERRILL LYNCH, PIERCE, FENNER & SMITH        INCORPORATED,   as Dealer Manager
  By:   /s/ Andrew C. Karp   Name: Andrew C. Karp   Title: Managing Director


-25-

--------------------------------------------------------------------------------